 Case 19-12936-elf         Doc 31      Filed 10/28/19 Entered 10/28/19 10:51:02                 Desc Main
                                       Document      Page 1 of 2
                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Kyra Riddick
                                 Debtor(s)                                           CHAPTER 13

MIDFIRST BANK
                                 Movant
                vs.
                                                                                   NO. 19-12936 ELF
Kyra Riddick
                                 Debtor(s)

William C. Miller Esq.
                                 Trustee
                                                                              11 U.S.C. Section 362

                                MOTION OF MIDFIRST BANK
                          FOR RELIEF FROM THE AUTOMATIC STAY
                                   UNDER SECTION 362

           1.    Movant is MIDFIRST BANK.

           2.    Debtor(s) is/are the owner(s) of the premises 738 Wynnewood Road, Philadelphia , PA

 19151, hereinafter referred to as the mortgaged premises.

           3.    Movant is the holder of a mortgage, original principal amount of $94,254.00 on the

 mortgaged premises that was executed on July 29, 2008. Said mortgage was recorded on July 31, 2008 at

 Document ID Number 51945521. The Mortgage was subsequently assigned to Movant by way of

 Assignment of Mortgage recorded on July 27, 2015, at Document ID Number 52945660 in Philadelphia

 County.

           4.     William C. Miller Esq., is the Trustee appointed by the Court.

           5.    The commencement and/or continuation of the mortgage foreclosure proceedings by reason

 of non-payment of monthly mortgage payments were stayed by the filing of a Chapter 13 Petition in

 Bankruptcy by the Debtor(s).

           6.    Debtor(s) has/have failed to make the monthly post-petition mortgage payments in the

 amount of $626.33 for the months of August 2019 through October 2019 with late charges totaling $15.55

 per month. The debtor’s suspense balance is $515.67.

           7.    In addition to the other amounts due to Movant reflected in this Motion, as of the date

 hereof, in connection with seeking the relief requested in this Motion, Movant has also incurred $850.00 in
Case 19-12936-elf           Doc 31      Filed 10/28/19 Entered 10/28/19 10:51:02                Desc Main
                                        Document      Page 2 of 2
legal fees and $181.00 in legal costs. Movant reserves all rights to seek an award or allowance of such fees

and expenses in accordance with applicable loan documents and related agreements, the Bankruptcy Code

and otherwise applicable law.

        8.        The total amount necessary to reinstate the loan post-petition is $1,409.97 (plus attorney’s

fees & costs).

        9.        Debtor is currently delinquent in plan payments to the Chapter 13 Trustee in the amount of

$719.00.

        10.      Movant is entitled to relief from stay for cause.

        11.       This motion and the averments contained therein do not constitute a waiver by Movant of

its right to seek reimbursement of any amounts not included in this motion, including fees and costs, due

under the terms of the mortgage and applicable law.

        WHEREFORE, Movant prays that an Order be entered modifying the Stay and permitting Movant to

proceed with its mortgage foreclosure on the mortgaged premises, and to allow the Sheriff's Grantee to take

any legal action to enforce its right to possession of the mortgage premises. Further, Movant prays that an

Order be entered awarding Movant the costs of this suit, reasonable attorney's fees in accordance with the

mortgage document and current law together with interest.


                                                          /s/ Kevin G. McDonald, Esquire
                                                           Kevin G. McDonald, Esquire
                                                           KML Law Group, P.C.
                                                           701 Market Street, Suite 5000
                                                           Philadelphia, PA 19106-1532
                                                           Phone: (215) 627-1322 Fax: (215) 627-7734
                                                          Attorneys for Movant/Applicant
